         Case 1:20-cv-03538-GLR Document 111 Filed 01/07/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                      :

       Plaintiff,                              :

v.                                             :             Civil Action No. GLR-20-3538

RAGINGBULL.COM, LLC, et al.,                   :

       Defendants.                             :

                                             ORDER

       The Court is in receipt of Defendants Ragingbull.Com, LLC, Jeffrey M. Bishop, and Jason

Bond’s Emergency Motion for Clarification of the Temporary Restraining Order, or in the

Alternative to Increase Funds Available to Individual Defendants to Pay Defense Costs (ECF No.

107) and Defendants Jeffrey M. Bishop and Jason Bond’s Emergency Motion for Increased Use

of Individual Assets for Living Expenses (ECF No. 110). In order to facilitate the prompt

resolution of these Motions, it is this 7th day of January, 2021, hereby:

       ORDERED that the Federal Trade Commission’s Responses to both Motions shall be due

by noon on January 11, 2021;

       IT IS FURTHER ORDERED that any Response by the Temporary Receiver shall be due

by noon on January 11, 2021; and

       IT IS FURTHER ORDERED that Defendants’ Reply shall be due by noon on January

14, 2021.




                                              _____________/s/_______________
                                              George L. Russell, III
                                              United States District Judge
